Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 4 is objected to because of the following informalities:  claim 4 is missing a period at the end.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by KIM et al. (US 2017/0033048, hereinafter, Kim.)
	Regarding claim 1, in fig. 1, Kim discloses, an integrated chip, or semiconductor device, 1000 (para [0052]), comprising:
a dielectric layer, or insulation layer, 410 (para [0089]) that includes a conductive via, or via hole, VH (para [0121] and fig. 10);
an interconnect layer including layers 415/420/510 (para [0121]) on the dielectric layer that includes a first conductive line, or wiring structure, 500 (para [0122]) in contact with the dielectric layer; and
a diffusion barrier liner (not numbered), formed around the conductive via and the conductive line, that does not come between the conductive via and the conductive line.
Claim(s) 1-3, and 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen et al. (US 2014/0349476, hereinafter, Chen.)
In regard to claims 1 and 10, as addressed above, Chen, in fig. 12, similarly discloses an integrated chip, comprising:
a dielectric layer above element 16 where element 22 is formed (para [0015]) that includes a conductive via, or trench 42 (para [0020] and fig. 11);
an interconnect layer 26a on the dielectric layer that includes a first conductive line 56 (para [0023]) in contact with the dielectric layer; and
a diffusion barrier line 54 (para [0023]) formed around the conductive via and the conductive line, that does not come between the conductive via and the conductive line.
Regarding claim 2, Chen further comprising a second conductive line, or second contact, 64a (para [0023]), formed in parallel with the first conductive line.
Regarding claim 3, Chen further comprising a spacer 18 (para [0015] and fig. 12]), formed between the first conductive line and the second conductive line.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 8-9 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen as applied to claims 1 and 3 above, and further in view of Chen et al. (US 2014/0264903, hereinafter, Chen ‘903.)
Regarding claims 8-9 and 16, Chen discloses all of the claimed limitations as mentioned above, Chen also discloses wherein the spacers are formed from silicon nitride (para [00223]), except further mentions the dielectric material is a low-k material, carbon-doped silicon oxide.
Chen ‘903, in fig. 1A, discloses an analogous an interconnect structure 100 (para [0004]) including conductive via 120 (para [0014]) in a dielectric layer 110  (para [0016]) and a connection layer, or metal line 162 (para [0014]). Chen ‘903 also further teaches that the dielectric material is made from a low-k dielectric material, carbon-doped silicon oxide in order to facilitate the process of making the device, thickness control, for example. It is common.
Thus, it would have been obvious to one of ordinary skill in the art at the time of the application was filed to use the material as taught in order to take the advantage.
Allowable Subject Matter
Claims 4-7 and 11-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 17-20 are allowed.
The prior art does not show a dielectric plug formed at an end of the first conductive line.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN W HA whose telephone number is (571)272-1707. The examiner can normally be reached M-T: 8:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WAEL FAHMY can be reached on (571)-272-1705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHAN W HA/               Primary Examiner, Art Unit 2814